IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GLUE WILKINS,                   : No. 159 MM 2016
                                :
              Petitioner        :
                                :
                                :
          v.                    :
                                :
                                :
HONORABLE RICHARD A. LEWIS,     :
PRESIDENT JUDGE, DAUPHIN COUNTY :
COURT OF COMMON PLEAS,          :
                                :
              Respondent        :


                                      ORDER


PER CURIAM

      AND NOW, this 12th day of January, 2017, the Petition for Writ of Mandamus,

the Motion for Oral Argument, the Motion for Evidentiary Hearing, and the Motion for

Appointment of PCRA counsel are DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.